Central Jersey Bancorp Press Release Central Jersey Bancorp Reports Operating Results for Second Quarter of 2009 OAKHURST, NEW JERSEY, August 4, 2009 (NASDAQ Global Market: CJBK): Central Jersey Bancorp, the parent company of Central Jersey Bank, N.A., reported net income and net income available to common shareholders, excluding a non-cash goodwill impairment charge, of $653,000 and $467,000, respectively, for the three months ended June 30, 2009, as compared to $711,000 for both for the same period in 2008.The net income available to common shareholders figure takes into account $186,000 in preferred stock dividends paid to the U.S. Department of the Treasury as part of the Capital Purchase Program during the three months ended June 30, 2009.The decrease in net income is primarily attributable to a one-time Federal Deposit Insurance Corporation (FDIC) deposit insurance assessment of $257,000 and a $316,000 provision for loan losses charge recorded during the three months ended June 30, 2009.These expenses were partly offset by $279,000 in gains realized from the sale of investment securities during the period.Additionally, Central Jersey Bancorp recognized a $27.0 million goodwill impairment charge during the three months ended June 30, 2009.This impairment charge resulted in a net loss available to common shareholders of $26.5 million for the three months ended June 30, 2009.Basic and diluted loss per share for the three months ended June 30, 2009 were ($2.92), as compared to basic and diluted earnings per share of $0.08 and $0.07, respectively, for the same period in 2008. The $27.0 million in goodwill was recorded as an intangible asset on January 1, 2005 in conjunction with the combination of Monmouth Community Bancorp (the predecessor to Central Jersey Bancorp) and Allaire Community Bank.The goodwill impairment charge is a non-cash adjustment to Central Jersey Bancorp’s financial statements which has no affect on cash flows, liquidity, or tangible capital.As goodwill is excluded from regulatory capital, the impairment charge had no impact on the regulatory capital ratios of Central Jersey Bancorp or Central Jersey Bank, N.A., both of which remain “well-capitalized” under regulatory requirements.The goodwill impairment charge was recorded in accordance with SFAS No. 142, Goodwill and Other Intangible Assets, which requires an interim goodwill impairment analysis under certain events. For the six months ended June 30, 2009, Central Jersey Bancorp reported net income and net income available to common shareholders, excluding the non-cash goodwill impairment charge, of $963,000 and $592,000, respectively, as compared to $1.3 million for both for the same period in 2008.The net income available to common shareholders figure considers $371,000 in preferred stock dividends paid to the U.S. Department of the Treasury as part of the Capital Purchase Program during the six months ended June 30, 2009.Additionally, Central Jersey Bancorp recognized the previously-disclosed $27.0 million goodwill impairment charge, resulting in a net loss available to common shareholders of $26.4 million for the period.Basic and diluted loss per share for the six months ended June 30, 2009 were ($2.91), as compared to basic and diluted earnings per share of $0.14 for both for the same period in 2008.Per share earnings were adjusted in all periods to reflect the 5% stock dividend paid on July 1, 2008. Results of Operations Net interest income was $4.3 million and $9.0 million, respectively, for the three months and six months ended June 30, 2009, as compared to $4.5 million and $8.6 million, respectively, for the same periods in 2008.Net interest income for the three months ended June 30, 2009 and 2008 was comprised primarily of $5.0 million and $5.1 million, respectively, in interest and fees on loans, $1.4 million and $1.9 million, respectively, in interest on investment securities and $104,000 and $79,000, respectively, in interest income on federal funds sold and due from banks, less interest expense on deposits of $1.9 million and $2.2 million, respectively, interest expense on borrowed funds of $247,000 and $311,000, respectively, and interest expense on subordinated debentures of $50,000 and $66,000, respectively.Net interest income for the six months ended June 30, 2009 and 2008 was comprised primarily of $10.0 million and $10.4 million, respectively, in interest and fees on loans, $3.4 million and $3.6 million, respectively, in interest on investment securities and $137,000 and $271,000, respectively, in interest income on federal funds sold and due from banks, less interest expense on deposits of $3.9 million and $4.9 million, respectively, interest expense on borrowed funds of $494,000 and $560,000, respectively, and interest expense on subordinated debentures of $107,000 and $173,000, respectively. For the three and six months ended June 30, 2009, the average yield on interest-earning assets was 4.46% and 4.94%, respectively, as compared to 5.87% and 5.98%, respectively, for the same periods in 2008.The average cost of deposits and interest-bearing liabilities for the three and six months ended June 30, 2009 was 1.91% and 2.01%, respectively, as compared to an average cost of 2.66% and 2.94%, respectively, for the same periods in 2008.The decrease in both the average yield on interest-earning assets and the average cost of deposits and interest-bearing liabilities for the three and six months ended June 30, 2009 was primarily due to the significant reduction in the general level of short term interest rates and the 500 basis point reduction in the Prime Rate of interest which occurred between September 2007 and December 2008.The average net interest margin for the three and six months ended June 30, 2009 was 3.27% and 3.36%, respectively, as compared to 3.79% and 3.66%, respectively, for the same periods in 2008. While the market remains very competitive for deposit and loan pricing, Central Jersey Bancorp continues to successfully grow both its core deposit base and credit portfolio. For the three and six months ended June 30, 2009, the provision for loan losses was $316,000 and $3.5 million, respectively, as compared to $81,000 and $146,000, respectively, for the same periods in 2008.The recorded provision for loan losses was mostly related to the risk rating downgrade of certain loans, a $1.1 million increase in the specific reserve of certain impaired loans and loan charge-offs totaling $716,000.The significant increase in the provision for loan losses is due to the credit deterioration of certain commercial loans as a result of general economic conditions. Non-interest income, which consists of service charges on deposit accounts, gains on the sale of investment securities available-for-sale, gains on the sale of loans held-for-sale and income from bank owned life insurance, was $894,000 and $3.1 million, respectively, for the three and six months ended June 30, 2009, as compared to $539,000 and $1.2 million, respectively, for the same period in 2008.Of this amount, gains on the sale of investment securities available-for-sale totaled $279,000 and $2.1 million, respectively, for the three and six months ended June 30, 2009, as compared to $63,000 for both periods in 2008.Gains on the sale of loans held-for-sale were $194,000 and $206,000, respectively, for the three and six months ended June 30, 2009, as compared to $66,000 and $267,000, respectively, for the same periods in 2008. Non-interest expense was $31.0 million and $35.0 million, respectively, for the three and six months ended June 30, 2009, as compared to $3.9 million and $7.7 million for the same periods in 2008.The increase in non-interest expense for the three and six months ended June 30, 2009 was directly related to the one-time, non-cash goodwill impairment charge.Non-interest expense generally includes costs associated with FDIC deposit insurance assessment, employee salaries and benefits, occupancy expenses, data processing fees, core deposit intangible amortization and other operating expenses. Financial Condition Central Jersey Bancorp’s assets, at June 30, 2009, totaled $603.3 million, an increase of $3.9 million, or 0.66%, from the December 31, 2008 total of $599.4 million.The increase in total assets was due primarily to the purchase of investment securities in the form of tax-exempt municipal bonds and note obligations of $11.8 million which increased investment securities to $197.2 million at June 30, 2009, coupled with an $11.2 million increase in loans, net of the allowance for loan losses, which increased loans outstanding to $367.5 million at June 30, 2009.The aforementioned increases were offset by the one-time, non-cash goodwill impairment charge of $27.0 million. Cash and cash equivalents were $13.6 million at June 30, 2009, an increase of $3.8 million, or 39%, over the December 31, 2008 total of $9.8 million.The increase is due primarily to the timing of cash flows related to the bank subsidiary’s business activities. Investment securities totaled $197.2 million at June 30, 2009, an increase of $11.8 million, or 6.4%, over the December 31, 2008 total of $185.4 million.The increase was primarily due to the purchase of $43.2 million of mortgage-backed securities, $91.7 million of tax-exempt municipal bond and note obligations and $11.8 million in government-sponsored agency securities.For the six months ended June 30, 2009, principal pay downs of securities totaled $19.1 million, sales of mortgage-backed securities totaled $78.2 million, $35.3 million of government-sponsored agency securities were matured and/or called, $592,000 of municipal bonds were matured and/or called and net premium/discount amortization totaled $331,000.In addition, at June 30, 2009, the net change of the unrealized gain on available-for-sale securities decreased by $1.4 million from December 31, 2008. Loans held-for-sale, at June 30, 2009, totaled $1.3 million, as compared to $400,000 at December 31, 2008.The increase in loans held-for-sale is due primarily to the timing of residential mortgage loan closings. Loans, net of the allowance for loan losses, totaled $367.5 million at June 30, 2009, an increase of $11.2 million, or 3.1%, over the $356.3 million balance at December 31, 2008.Gross loans totaled $375.1 million at June 30, 2009, an increase of $14.1 million, or 3.9%, over the $361.0 million balance at December 31, 2008.The increase in loan balances was due primarily to the origination of commercial real estate loans, consumer home equity loans and lines of credit during the period off set by principal pay downs. Deposits, at June 30, 2009, totaled $444.7 million, an increase of $25.9 million, or 6.2%, over the December 31, 2008 total of $418.8 million.The increase in deposit balances was reflective of continued core deposit growth that occurred throughout Central Jersey Bank, N.A.’s retail franchise. Other borrowings were $95.8 million at June 30, 2009, as compared to $71.7 million at December 31, 2008, an increase of $24.1 million, or 3.4%.The increase was due to the growth in the bank’s subsidiary’s sweep account product for business customers and $61.1 million in Federal Home Loan Bank advances.The existing Federal Home Loan Bank advances continue to be used to fund loan growth and the purchase of investment securities. At June 30, 2009, book value per share and tangible book value per share were $4.86 and $4.73, respectively, as compared to $7.91 and $4.75, respectively, at December 31, 2008. Asset Quality The allowance for loan losses (“ALL”), which began the year at $4.7 million, or 1.31% of total loans, increased to $7.6 million at June 30, 2009, or 2.03% of total loans.Non-performing loans totaled $11.5 million at June 30, 2009, as compared to $2.7 million at December 31, 2008.The increase in non-performing loans was due primarily to certain commercial loans which were placed on non-accrual status and/or deemed to be impaired during the six months ended June 30, 2009.The loans which were deemed to be impaired required a specific reserve in accordance with SFAS No. 114, Accounting by Creditors for Impairment of a Loan.There were $17,000 and $715,000, respectively, in loan charge-offs during the three and six months ended June 30, 2009, as compared to no loan charge-offs for the same periods in 2008. Asset Quality Statistics For the three months ended (dollars in thousands) June 30, December 31, June 30, Provision for loan losses $ $ $
